Ex 99.1 CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS FEBRUARY TRAFFIC DALLAS, TEXAS – March 5, 2010 Southwest Airlines Co. (NYSE: LUV) announced today that the Company flew 5.0 billion revenue passenger miles (RPMs) in February 2010, a 2.3 percent decrease from the 5.1 billion RPMs flown in February 2009.Available seat miles (ASMs) decreased 8.7 percent to 6.8 billion from the February 2009 level of 7.4 billion.The load factor for the month was 73.9 percent, compared to 69.1 percent for the same period last year.Weather-related flight cancellations during the month reduced the Company’s passenger revenues by an estimated $15 million.For February 2010, passenger revenue per ASM is estimated to have increased in the 16 to 17 percent range as compared to February 2009. For the first two months of 2010, Southwest flew 10.5 billion RPMs, compared to 10.2 billion RPMs for the same period in 2009, an increase of 2.4 percent.Available seat miles decreased 7.6 percent to 14.4 billion from the 2009 level of 15.6billion.The year-to-date load factor was 72.9 percent, compared to 65.8 percent for the same period last year. This release, as well as past news releases on Southwest, are available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS FEBRUARY 2010 2009 CHANGE Revenue passengers carried 5,922,120 6,096,997 (2.9 )% Enplaned passengers 6,963,295 7,068,038 (1.5 )% Revenue passenger miles (000) 4,986,254 5,104,418 (2.3 )% Available seat miles (000) 6,751,455 7,391,395 (8.7 )% Load factor 73.9 % 69.1 % 4.8 pts. Average length of haul 842 837 0.6 % Trips flown 78,718 86,009 (8.5 )% YEAR-TO-DATE 2010 2009 CHANGE Revenue passengers carried 12,288,426 12,085,113 1.7 % Enplaned passengers 14,539,308 14,061,604 3.4 % Revenue passenger miles (000) 10,485,341 10,239,797 2.4 % Available seat miles (000) 14,374,030 15,563,934 (7.6 )% Load factor 72.9 % 65.8 % 7.1 pts. Average length of haul 853 847 0.7 % Trips flown 167,124 180,615 (7.5 )% ***
